       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 1 of 35




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

WHITESTONE CONSTRUCTION CORP.,                  )
                                                )
       Plaintiff,                               )
                                                )   No. 20 - cv - 1006
v.                                              )
                                                )
YUANDA USA CORPORATION,                         )
                                                )
       Defendant.                               )


     YUANDA’S REPLY IN SUPPORT OF ITS RULE 56 MOTION FOR SUMMARY
              JUDGMENT AND OPPOSITION TO WHITESTONE’S
                CROSS-MOTION FOR SUMMARY JUDGMENT

       NOW COMES Yuanda USA Corporation (“Yuanda”), by its attorneys, the Law Offices

of Cynthia A. Augello, P.C. and Fox Swibel Levin & Carroll, LLP, respectfully submits this

Reply in Support of Yuanda’s Rule 56 Motion for Summary Judgment and Memorandum of Law

in Opposition to the Rule 56 Cross-Motion for Summary Judgment filed by Plaintiff Whitestone

Construction Corporation (“Whitestone”).



Dated: August 13, 2021                         Respectfully submitted,


                                               By:_______________________

Cynthia A. Augello                             Adam L. Gill (admitted Pro Hac Vice)
Law Offices of Cynthia A. Augello, P.C.        Fox Swibel Levin & Carroll LLP
65 Hilton Avenue                               200 West Madison Street, 30th Floor
Garden City, New York 11530                    Chicago, Illinois 60606
(516) 888-1208                                 (312) 224-1200
caugello@augellolaw.com                        agill@foxswibel.com
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 2 of 35




                                             TABLE OF CONTENTS

                                                                                                                  Page(s)

I.     INTRODUCTION ...................................................................................................1

II.    YUANDA’S REPLY IN SUPPORT OF ITS
       MOTION FOR SUMMARY JUDGMENT
       WITH RESPECT TO LIABILITY ..........................................................................4

       A. Yuanda’s Work Conformed with the Purchase Order
          and Contract Documents ....................................................................................4

       B. Whitestone Did Not Properly Reject Yuanda’s Work .......................................5

                 1. Whitestone’s June 24, 2019 Letter Was Not A “Rejection”…………..6

                 2. Only Whitestone Has The Right To “Reject” Yuanda’s Work………..7

                 3. Whitestone Accepted the Risk for the Remedial Work………………10

       C. Yuanda Performed All Requested Remedial Work .........................................11

III.   YUANDA’S OPPOSITION TO WHITESTONE’S
       MOTION FOR SUMMARY JUDGMENT...........................................................14

       A. Whitestone’s Technical Argument Does Not Support Summary Judgment ...14

       B. Whitestone Does Not Identify When Or How Yuanda
          Allegedly Breached..........................................................................................17

IV.    YUANDA IS ENTITLED TO PARTIAL SUMMARY JUDGMENT
       WITH RESPECT TO SEVERAL CATEGORIES OF
       WHITESTONE’S DAMAGES .............................................................................18

       A. Whitestone’s Maximum Recovery Is Limited To The Costs Of Items
          Which Comprise “Vendor’s Work” .................................................................18

                 1. The Plain Language Of The Purchase Order Limits Whitestone’s
                    Damages To The Cost Of Items Included In “Vendor’s Work” ..........19

                 2. Whitestone Cannot Recover Costs For Items Not Included In
                    “Vendor’s Work” Under The Purchase Order’s Default And
                    Termination Provision .........................................................................20




                                                               i
     Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 3 of 35




               3. Whitestone Cannot Recover Costs For Items Not Included In
                   “Vendor’s Work” Under The Purchase Order’s
                  Indemnification Provision ....................................................................21

               4. The Elements Of Whitestone’s Damages That Comprise Items Of
                  “Vendor’s Work” Total $32,287.61, Which Is The Upper Limit Of
                  Whitestone’s Potential Damages .........................................................23

     B. Although Replacement Brackets Are An Item Of “Vendor’s Work,”
        Whitestone Is Not Entitled To This Cost, Thereby Reducing Its
        Potential Damages To $7,892.61 .....................................................................24

     C. Even If This Court Finds That Whitestone May Recover Damages
        For Items Not Included In “Vendor’s Work,” Whitestone Has Not
        Provided Admissible Evidence Of Several Categories Of Its Damages,
        And As To Those Categories Of Damages, Partial Summary Judgment
        Is Warranted .....................................................................................................25

               1. Overhead and Profit .............................................................................26

               2. Insurance ..............................................................................................28

               3. Design Costs ........................................................................................28

               4. Engineering Services Costs..................................................................28

     D. Whitestone Is Not Entitled To Its Attorneys’ Fees ..........................................29

V.   CONCLUSION ......................................................................................................29




                                                               ii
          Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 4 of 35




                                             TABLE OF AUTHORITIES

Cases                                                                                                            Pages(s)

BNP Paribas Mortg. Corp. v. Bank of America, N.A.
778 F. Supp. 2d 375 (S.D.N.Y. 2011)................................................................................22

Brown v. All Pro Contracting Co.
No. 19 -CV-10267 (RA), 2020 WL 6700576 (S.D.N.Y. Nov. 13, 2020)..........................26

Celotex Corp. v. Catrett
477 U.S. 317, 106 S.Ct. 2548 (1986) ...........................................................................17, 25

Columbia Asphalt Corp. v. State
420 N.Y.S.2d 36 (App. Div. 3d Dept. 1979) .....................................................................27

Fahs Constr. Grp., Inc. v. State
999 N.Y.S.2d 244 (App. Div. 3d Dept. 2014) .....................................................................4

Federated Mut. Ins. Co. v. Woostock ’99, LLC
140 F. Supp. 2d 225 (N.D.N.Y. 2001) .................................................................................9

Hayward Baker, Inc. v. C.O. Falter Constr. Corp.
960 N.Y.S.2d 764 (App. Div. 4th Dept. 2014) .............................................................. 9-10

Herod’s Stone Design v. Mediterranean Shipping Co.
S.A., 434 F. Supp. 3d 142 (S.D.N.Y. 2020) .......................................................................15

Hertz Global Holdings, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh
--- F. Supp. 3d ---, 19-cv-06957 (AJN), 2021 WL 198802 (S.D.N.Y. Mar. 30, 2021) .....11

Kader v. Paper Software, Inc.
111 F.3d 337 (2d Cir. 1997)...............................................................................................25

KLS Diversified Master Fund, L.P. v. McDevitt
507 F. Supp. 3d 508 (S.D.N.Y. 2020)................................................................................27

Lehman XS Trust, Series 2006-GP2 by U.S. Bank
Nat’l Assoc. v. GreenPoint Mortg. Funding, Inc.
916 F.3d 116 (2d Cir. 2019)...............................................................................................22

Maalouf v. Salomon Smith Barney, Inc.
No. 02 Civ. 4770(SAS), 2004 WL 2008848 (S.D.N.Y. Sept. 8, 2004) .............................25

Muench Photography, Inc. v. McGraw-Hill Global Education Holdings, Inc.
367 F. Supp. 3d 82 (S.D.N.Y. 2019)..................................................................................14



                                                                 iii
          Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 5 of 35




Princes Point LLC v. Muss Dev. LLC
30 N.Y.3d 127 (N.Y. 2017) ...............................................................................................13

Proper v. State Farm Mut. Auto Ins. Co.
882 N.Y.S.2d 340 (App. Div. 3d Dept. 2009) ...................................................................25

Snead v. City of New York
463 F. Supp. 3d 386 (S.D.N.Y. 2020)................................................................................16

Silk v. HCMC Legal, Inc.
20 Civ. 10389 (KPF), 2021 WL 735348 (S.D.N.Y. Feb. 24, 2021) ..................................17

Tomaselli v. Zimmer Inc.
14-CV-04474 (RA)(SN), 2017 WL 2820065 (S.D.N.Y. Jan. 20, 2017) .............................5

U.S. ex rel. Keller Painting Corp. v. Torcon, Inc.
64 F. Supp. 3d 371(E.D.N.Y. 2014) ....................................................................................9




                                                                 iv
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 6 of 35




I.     INTRODUCTION

       Between Whitestone’s explicit admissions in its Response to Yuanda’s Statement of

Undisputed Material Facts, and its tacit acceptances of Yuanda’s legal arguments by failing to

challenge same in its Memorandum of Law, there is ample basis to grant Yuanda’s Motion for

Summary Judgment, and this Honorable Court should do so. In order to prevail on its claim,

Whitestone must demonstrate all of the following: (1) that Yuanda’s work failed to conform to

the Purchase Order requirements; (2) that Whitestone rejected Yuanda’s work for that reason;

and (3) that upon rejection, Yuanda failed to take steps to replace or correct its work. If Yuanda

can demonstrate failure of any one of these conditions, Yuanda is entitled to summary judgment.

       As to the first condition, Whitestone has presented no evidence that Yuanda’s work failed

to conform to the Purchase Order. Rather, Whitestone ignores this issue completely in its

Memorandum of Law, indicating that the issue is not material and need not be addressed, and

thereby concedes that Yuanda’s work, in fact, conformed to the Purchase Order. Yuanda’s

Motion for Summary Judgment can be granted for this reason alone.

       As to the second condition that Whitestone must reject Yuanda’s work, Whitestone

argues that its June 24, 2019 letter was a rejection under Paragraph 10 of the Purchase Order

Terms and Conditions. However, the plain language of that letter, which is now before the

Court, does not support Whitestone’s argument, as the letter clearly indicated that Sciame, not

Whitestone, was rejecting the work. Whitestone then spends significant time arguing that a

rejection by Sciame satisfied the rejection requirement of Paragraph 10 of the Purchase Order

Terms and Conditions because the Sciame Subcontract was incorporated into the Purchase

Order. This position defies the plain language of the Purchase Order and is also not supported by

New York law regarding operation of incorporation clauses in construction contracts.




                                                1
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 7 of 35




       As to the third condition that Whitestone must demonstrate that Yuanda failed to take

steps to repair or replace its work following the rejection, Whitestone has made extensive

admissions demonstrating that Yuanda made significant efforts to “repair or correct” its work

following the design change in January 2017. Yuanda performed as such notwithstanding its

belief that it was not required by the Purchase Order to do so. Whitestone’s argument that

Yuanda refused to comply with its contractual obligations is undercut by Whitestone’s numerous

admissions in its Response to Yuanda’s Statement of Undisputed Material Facts.

       If Yuanda can demonstrate that any one of the above-described conditions were not met,

Yuanda’s Motion for Summary Judgment should be granted. As is further explained herein,

Yuanda can demonstrate that each of the three required conditions failed.

       Not only does Whitestone fail to adequately challenge Yuanda’s bases for summary

judgment, it hardly argues that it is entitled to summary judgment on its claim. Whitestone does

not even cite undisputed facts to demonstrate a prima facie case. Rather, it advances a deeply

flawed argument that, somehow, Yuanda’s Answer to the Complaint, which was filed on June

26, 2020 and denied all material allegations, was converted into a full-scale admission by virtue

of Yuanda filing its First Affirmative Defense in accordance with this Honorable Court’s

December 21, 2020 directive. Even if the Complaint were deemed admitted under Whitestone’s

curious theory, summary judgment would not be appropriate because the First Affirmative

Defense contains denials of material aspects of the Complaint, and further, admissions of

conclusory allegations cannot support summary judgment in any event.

       However, even if this Honorable Court denies Yuanda’s Motion for Summary Judgment

as to liability, or if it grants Whitestone’s Motion for Summary Judgment as to liability, there are

ample grounds to award partial summary judgment as to several categories of Whitestone’s




                                                 2
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 8 of 35




purported damages, thereby streamlining the issues to be presented at trial. First, Paragraph 10

of the Purchase Order Terms and Conditions only entitles Whitestone to damages for items

included in the definition of “Vendor’s Work.” The sum total of those items of Whitestone’s

damages which constitute items of “Vendor’s Work” is $32,287.61. Partial summary judgment

on the remaining damages is appropriate.

       Further, of Whitestone’s alleged damages that arise out of items included in “Vendor’s

Work,” $24,395 is for the cost of certain materials that Whitestone ordered months before it ever

purportedly rejected Yuanda’s work. Yuanda did not have an obligation at that time to provide

such materials, and Whitestone is not entitled to these damages.

       Even if this Honorable Court rejects one or both of the foregoing bases for partial

summary judgment on Whitestone’s damages, a separate, alternative ground for relief is the fact

that Whitestone has not presented any evidence to support four categories of its damages totaling

$90,471.29. Whitestone fully admits that it has not provided any documentation to support its

alleged damages in these categories. (See Whitestone Resp. to 56.1 SOF, ¶¶99-102). Partial

summary judgment as to these categories of damages should be granted.

       Finally, Whitestone seeks its attorney’s fees based on the indemnification provision in the

Purchase Order. However, under New York law, indemnification provisions only apply to first-

party damages if the contract clearly and expressly connotes such an intent. There is no such

expression here. Further, the indemnity in this case does not apply where the claim is due to

negligence of one of the “Indemnified Parties,” which include the Architect. It is undisputed that

the Architect’s late change to the design is what gave rise to Sciame’s rejection of Yuanda’s

work, and ultimately, the subject claim.




                                                3
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 9 of 35




II.    YUANDA’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY
       JUDGMENT WITH RESPECT TO LIABILITY

       As Yuanda explained in its Memorandum of Law in Support of Its Motion for Summary

Judgment, Whitestone can recover the costs it purportedly incurred to remediate the WT-3

Clerestory only if: (a) Yuanda’s work failed to conform to the requirements of the Purchase

Order and/or Contract Documents; (b) Whitestone rejected Yuanda’s work on that basis; and (c)

Yuanda failed to revise its work after the work was properly rejected. Yuanda Mem., p. 9. Under

Paragraph 10 of the Purchase Order, all three of these conditions must be satisfied in order to

trigger an obligation by Yuanda to perform and pay for remedial work. If Whitestone fails to

prove any of these three conditions, then Yuanda will prevail on Whitestone’s breach of contract

claim. Fahs Constr. Grp., Inc. v. State, 999 N.Y.S.2d 244, 246 (App. Div. 3d Dept. 2014) (“No

party can prevail on a breach of contract claim if that party has failed to perform a specified

condition precedent”).     Because Whitestone cannot prove any of these three necessary

conditions, the Court should grant summary judgment in Yuanda’s favor.

       A.      Yuanda’s Work Conformed with the Purchase Order and Contract
               Documents

       The issue of whether Yuanda’s work on the WT-3 Clerestory conformed to the Purchase

Order and Contract Documents is dispositive. Paragraph 10 of the Purchase Agreement Terms

and Conditions, which is the basis for Whitestone’s claim, states in relevant part:

       Vendor shall promptly prepare the plan for the approval of the Subcontractor, in
       order to replace or correct any Vendor’s Work which Subcontractor shall reject as
       failing to conform to the requirements of this Purchase Order.

Yuanda Ex. 3, p. 6 (¶ 20) (emphasis added). Plainly, if Yuanda’s work conformed to the

requirements of the Purchase Order, there could not be a replacement obligation. Yuanda has

submitted extensive admissible evidence and argument establishing that Whitestone itself




                                                 4
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 10 of 35




believed at the time and believes now that Yuanda’s work conformed to the Purchase Order and

Contract Documents. See, Yuanda Mem., pp. 10-11; Ex. 1, ¶¶ 39-46; 64(b)-(c); 69, 77.

       Critically, Whitestone does not respond to the foregoing argument and does not challenge

that Yuanda’s work was in fact conforming. Rather, Whitestone admits that “the gravamen of

Whitestone’s claim here is not that Yuanda’s work is non-conforming . . .” Whitestone Mem.,

p. 24 (emphasis added). Whitestone has thus conceded the issue that Yuanda’s work conformed

with the Contract Documents and Purchase Order. Tomaselli v. Zimmer Inc., 14-CV-04474

(RA)(SN), 2017 WL 2820065, at *7 (S.D.N.Y. Jan. 20, 2017) (“plaintiff’s failure to respond to

an argument in their opposition brief conceded the argument”) (citation omitted).

       Because there is no genuine dispute that Yuanda’s work did in fact “conform to the

requirements of the Purchase Order,” Yuanda Rule 56.1 Statement, ¶¶ 41-46, Whitestone cannot

establish a necessary condition precedent to Yuanda’s obligation to replace or correct its work.

Yuanda’s Motion for Summary Judgment should be granted for this reason alone.

       B.     Whitestone Did Not Properly Reject Yuanda’s Work

       In order for Yuanda’s obligation to replace and correct its work to ripen, not only did the

work need to be non-conforming, it also needed to be rejected by Whitestone. This is the plain

language of Paragraph 10 of the Purchase Order Terms and Conditions. Whitestone never

rejected Yuanda’s work, Yuanda Mem., pp. 12-14, which is an additional, independent reason

why Yuanda is entitled to summary judgment.

       Whitestone asserts that its June 24, 2019 Letter to Yuanda “rejected” Yuanda’s work. To

the contrary, that letter simply advised Yuanda of Sciame’s rejection of Whitestone’s work.

Whitestone then argues that Sciame’s rejection of Whitestone’s work operated as a constructive

rejection of Yuanda’s work. Whitestone Mem., p. 14. However, a third party does not have the




                                                5
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 11 of 35




right to reject Yuanda’s work under Paragraph 10 of the Purchase Order Terms and Conditions,

which provides that Whitestone alone had the exclusive right to do so. Finally, Whitestone

asserts that the language in Paragraph 2 of the Purchase Order Terms and Conditions, which

requires Yuanda to perform as directed by Sciame, also transfers the financial risk of such

performance to Yuanda. The Purchase Order says nothing of the sort and its plain language does

not support Whitestone’s position.

              1.      Whitestone’s June 24, 2019 Letter Was Not A “Rejection”

       Whitestone contends that its June 24, 2019 Letter constituted a “rejection” of Yuanda’s

work. Whitestone Mem., pp. 13-14. However, the Letter explicitly states that it was Sciame’s,

not Whitestone’s, determination that the WT-3 Clerestory work was non-conforming. The first

sentence in Whitestone’s Letter states, “We are writing to formally notify you that Sciame has

rejected as non-conforming Yuanda’s fabrication of the WT-3 Clerestory structural

components.” Whitestone Ex. Z, p. 1 (emphasis added). The Letter goes on to reference “a

direction by Sciame to Whitestone that the previously installed WT-3 Clerestory structural

members be modified in the field.” Id. (emphasis added). Whitestone further advised Yuanda

that Whitestone had filed a Notice of Dispute with Sciame, because Whitestone did not agree

with Sciame’s determination but, “in the interim, Sciame has directed Whitestone to perform the

field modification . . . .” Id. (emphasis added). Accordingly, the June 24, 2019 Letter evidences

that Whitestone did not “reject” Yuanda’s work under Paragraph 10 of the Purchase Order.

(Indeed, the June 24 Letter is evidence that Whitestone agrees that Yuanda properly performed

the WT-3 Clerestory work.)

        The only other evidence that Whitestone offers to support its position that the June 24

Letter constituted a “rejection” pursuant to Paragraph 10 of the Purchase Order Terms and




                                               6
      Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 12 of 35




Conditions is Yuanda’s June 28 Letter in response which, according to Whitestone, “manifested

an understanding that Whitestone’s June 24, 2019 letter was Whitestone’s rejection . . .”

Whitestone Mem., pp. 13-14. The June 28 Letter refutes Whitestone’s argument on its face, as

the Letter explicitly references “Sciame’s decision rejecting as non-conforming Yuanda’s

fabrication of the WT-3 Clerestory structural components . . .” Whitestone Ex. AA, p. 1

(emphasis added). There is nothing in Yuanda’s letter that can reasonably be interpreted as

Yuanda acknowledging that Whitestone rejected Yuanda’s WT-3 Clerestory work.

       Simply put, Whitestone never rejected Yuanda’s work, which was a necessary condition

precedent to Whitestone’s ability to recover the costs of the WT-3 Clerestory remediation.

Accordingly, the Court should grant summary judgment in favor of Yuanda.

       Accordingly, Whitestone has not satisfied its burden of coming forward with evidence

establishing that Whitestone formally and properly “rejected” Yuanda’s work as failing to

conform with the requirements of the Contract Documents, which is a condition precedent to

triggering Yuanda’s obligation to perform and pay for remedial work. Consequently, the Court

should grant Yuanda’s Motion for Summary Judgment.

              2.     Only Whitestone Has The Right To “Reject” Yuanda’s Work

       Whitestone argues that if the Court does not find that its June 24 Letter constitutes

Whitestone’s rejection of Yuanda’s work as required by Paragraph 10 of the Purchase Order

Terms and Conditions, the letter satisfies Paragraph 10 because Yuanda was bound to rejections

issued by both Whitestone and Sciame. Whitestone Mem., p. 15. This argument fails because a

third party such as Sciame did not have the ability to reject Yuanda’s work under Paragraph 10.

Paragraph 10 phrases Yuanda’s obligation to correct defective work as follows: “replace or

correct any Vendor’s Work which Subcontractor [Whitestone] shall reject as failing to conform




                                              7
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 13 of 35




to the requirements of this Purchase Order and/or Contract Documents . . . .” (Whitestone Ex. O,

¶ 10 (emphasis added).) This sentence expressly identifies Whitestone as the only entity whose

rejection of Yuanda’s work gives rise to an obligation to replace or correct that work.

       Whitestone argues that Sciame had the right to reject Yuanda’s work because that right

exists in Whitestone’s Subcontract with Sciame (the “Sciame Subcontract”), which Whitestone

asserts was incorporated into the Purchase Order. Whitestone Mem., p. 16; Whitestone Ex. M, p.

10 (§ 4.1.5). Whitestone’s argument is patently false, grossly mischaracterizes the language of

the Purchase Order Terms and Conditions, and is a conclusion Whitestone could only reach by

ignoring the plain language of the Purchase Order, which expressly states the opposite.

       Paragraph 2 of the Purchase Order Terms and Conditions states in relevant part:

       The Contract Documents as set forth in Whitestone Purchase Order Attachment B
       related to curtain wall pertaining to the Prime Contract between the Owner and
       Subcontractor are incorporated herein by reference to the extent that the Prime
       Contract applies to the work under this Purchase Order.1

       Paragraph 3 of the Purchase Order Terms and Conditions states in relevant part:

       This Purchase Order includes the body of the Purchase Order, Attachments A, B,
       C and D attached, these Terms and Conditions and the Contract Documents as set
       forth in Attachment B (Contract Documents) related to curtain wall under the
       Prime Contract. Further the Contract Documents and any addenda and written
       modifications to them are hereby incorporated by reference and made a part of
       this Purchase Order as if fully set forth herein except as specifically set forth in
       Attachment A. This Purchase Order and the incorporated Contract Documents
       contain the entire agreement between Subcontractor and Vendor with respect to
       the Project.

       Finally, Attachment B to the Purchase Order, which lists the “Contract Documents” that

are expressly incorporated into the Purchase Order by the foregoing provisions, does not include

the Sciame Subcontract. This fact, of course, is absent from Whitestone’s brief.



1
 This particular provision is ambiguous, as there is no contract between Owner and Subcontractor
[Whitestone]. That ambiguity is not relevant to this particular legal argument.


                                                 8
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 14 of 35




       The foregoing provisions clearly and unequivocally delineate the documents that

comprise the contractual agreement between Whitestone and Yuanda. None of these provisions

incorporate the Sciame Subcontract.        Whitestone’s entire argument for why the Sciame

Subcontract is somehow part of the Purchase Order hinges on passing references to the Sciame

Subcontract that cannot override the clear statement in Paragraph 3 which limits the scope of

documents which comprise the Purchase Order.          That clear statement is buttressed by the

integration clause which follows and which clarifies that the Purchase Order (defined in

Paragraph 3) and Contract Documents (defined in Attachment B) “contain the entire agreement

between” the parties.

       Moreover, under New York law, “there must be a clear manifestation of an intent to be

bound by the terms of the incorporated instrument.” Federated Mut. Ins. Co. v. Woostock ’99,

LLC, 140 F. Supp. 2d 225, 228 (N.D.N.Y. 2001); see also, U.S. ex rel. Keller Painting Corp. v.

Torcon, Inc., 64 F. Supp. 3d 371, 381-82 (E.D.N.Y. 2014) (vague reference to documents that

are “made a part of this agreement” did not incorporate by reference a data sheet). Courts have

found that “a reference by the contracting parties to an extraneous writing for a particular

purpose makes it a part of their agreement only for the purpose specified.” Hayward Baker, Inc.

v. C.O. Falter Constr. Corp., 960 N.Y.S.2d 764, 766 (App. Div. 4th Dept. 2014). In Hayward

Baker, the plaintiff-subcontractor sought additional costs from the defendant-general contractor,

and in so doing, relied on a “changed conditions” provision of a different contract that plaintiff

asserted was incorporated into its contract with the defendant. Id. The court rejected plaintiff’s

claim, finding that “the only references in the contract to the extraneous writing at issue do not

relate to or incorporate the ‘changed conditions’ clause in the extraneous writing.” Id.




                                                 9
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 15 of 35




       As in Hayward Baker, here there is no expression that provisions related to rejection of

Whitestone’s work by Sciame in the Sciame Subcontract are incorporated into Whitestone’s

Purchase Order with Yuanda. As such, those provisions in the Sciame Subcontract are not part

of the Purchase Order, which is consistent with the aforementioned integration clause.

              3.      Whitestone Accepted the Risk for the Remedial Work

       In a last-ditch effort to support its argument that third parties can “reject” Yuanda’s work,

Whitestone cites language in Paragraph 2 Purchase Order Terms and Conditions stating that

Yuanda “shall be bound by rulings of Subcontractor [Whitestone], Contractor [Sciame] and

Owner and Architect/Engineer . . .” Whitestone Mem., p. 15. This provision obligates Yuanda to

perform work that was directed by third parties, such as Sciame. But, significantly, Paragraph 2

is silent on who bears the financial risk of adhering to those rulings.          Unless and until

Whitestone rejects Yuanda’s work as non-conforming, as Whitestone is permitted to do under

Paragraph 10, Whitestone bears the financial risk of performing remedial work.                Once

Whitestone issues a notice of rejection on the basis that Yuanda’s work is out of conformance,

that risk transfers to Yuanda. Since Yuanda’s work conformed to the requirements of the

Purchase Order and Whitestone failed to issue a proper rejection of that work, Whitestone must

bear the costs for replacing or correcting Vendor’s Work.

       The Court should ignore Whitestone’s histrionics regarding its “Sophie’s choice”

(Whitestone Mem., p. 25) and recognize that Whitestone could have allocated the risk differently

at the contracting stage and chose not to do so. Whitestone asserts that Yuanda’s position is

“extreme” and “commercially unreasonable.” Rather, Yuanda is simply following the letter of

the contract between it and Whitestone.




                                                10
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 16 of 35




        It is Whitestone who wishes to read into the Purchase Order documents that are not

expressly incorporated, in violation of the plain language of Paragraphs 2 and 3 of the Purchase

Order Terms and Conditions, in violation of the integration clause therein contained, and in

violation of New York law. Whitestone’s position is the extreme one, and it should be rejected.

The Sciame Subcontract was never incorporated into the Purchase Order, and Whitestone cannot

now turn its back on the Purchase Order’s risk allocation provisions simply because Whitestone

now finds those provisions disadvantageous.     Hertz Global Holdings, Inc. v. Nat’l Union Fire

Ins. Co. of Pittsburgh, --- F. Supp. 3d ---, 19-cv-06957 (AJN), 2021 WL 198802, at *5 (S.D.N.Y.

Mar. 30, 2021) (“parties to a contract must remain free to allocate risks as they see fit” and “the

Court will not rewrite the agreement to relieve a sophisticated contracting party like Plaintiff

from terms that it later deems disadvantageous”).

        C.      Yuanda Performed All Requested Remedial Work

        Even if this Court were to find that Yuanda’s work did not conform to the Purchase Order

and that it was rejected by Whitestone, Yuanda still is entitled to summary judgment because the

Purchase Order only permits Whitestone to recover costs from Yuanda for performing remedial

work if Yuanda failed to replace or correct the work at issue. Yuanda Mem., pp. 14-15.

Paragraph 10 of the Purchase Order Terms and Conditions provides in relevant part:

        Vendor shall promptly prepare the plan for the approval of the Subcontractor, in
        order to replace or correct any Vendor's Work which Subcontractor shall reject as
        failing to conform to the requirements of this Purchase Order and/or Contract
        Documents whether rejected before or after installation, with exclusion of those
        specified in item (b) listed below. Upon approval of Vendor’s plan by
        Subcontractor, Vendor shall promptly replace or correct any Vendor's Work. If
        Vendor does not do so within a reasonable time, Subcontractor shall have the
        right to do so and Vendor shall be liable to Subcontractor for the cost thereof.

Ex. 3, p. 6 at ¶ 10.




                                                11
          Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 17 of 35




          Whitestone’s right to replace or correct Yuanda’s work and to charge Yuanda for that

effort only matured if Yuanda did not proceed to replace or correct its work within a reasonable

time. Even though Yuanda did not believe it was required to replace or correct its work for the

reasons set forth above, when the Design Team issued the change to the deflection criteria in

January 2017, Yuanda immediately took steps to replace or correct it (even though Sciame’s

rejection of Yuanda’s work did not come until May 2019). All of Yuanda’s allegations in this

regard are admitted by Whitestone in its Response to Yuanda’s Rule 56.1 Statement:

Date                   Event                                                               Para.2

January 30, 2017       Design Team changes design for WT-3 Clerestory                      53, 55

January 30, 2017       Yuanda collaborated with Whitestone in developing a remediation     80
– November             plan for the WT-3 Clerestory.
2018
                       Yuanda redesigned the head connection for the WT-3 Clerestory in    81-83
                       collaboration with Whitestone; provided a new head detail; and
                       provided structural calculations for the WT-3 Clerestory head
                       connection.

February 20,           Whitestone placed an order with AJBBC Crop. for the replacement,    103
2018                   remedial brackets for the WT-3 Clerestory.

August 5, 2019         Whitestone requested that Yuanda provide structural calculations    84
                       for the new head connection Yuanda designed that included the
                       stamp of a licensed professional engineer.

August 7, 2019         Yuanda provided the structural calculations requested by            84
                       Whitestone.

October 7, 2019        At Whitestone’s request, Yuanda submitted a revised set of          86
                       structural calculations for the new WT-3 Clerestory head
                       connection.

November 29,           Whitestone requested that Yuanda provide a proposal for the costs   104
2019                   to fabricate and deliver the replacement brackets.



2
    These are references to Yuanda’s Rule 56.1 Statement of Facts.


                                                     12
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 18 of 35




December 7,          Yuanda responded that the brackets could be delivered at a cost of         105
2019                 between $4,488.91 and $10,002.23, depending on whether the
                     brackets were shipped from China by ocean freight or air freight,
                     respectively.

April 27, 2020       Yuanda offered to fabricate the replacement brackets at Yuanda’s           106-
                     cost and at no cost to Whitestone and advised that the fabrication         107
                     time for the replacement brackets would be 35 days.

September 1,         Installation of the replacement brackets [not provided by Yuanda]          108
2020                 began.


       The undisputed facts belie Whitestone’s repeated arguments that Yuanda “refused” to

provide any requested services.3

       Whitestone argues that Yuanda ignored letters from Whitestone demanding Yuanda’s

performance, citing a declaration from Whitestone Vice-President Steve Grzic (the “Grzic

Declaration”). Whitestone Mem., p, 27. However, the Grzic Declaration simply refers back to

the June 24 and June 28, 2019 letters discussed above in Section II.B.1, supra. Grzic

Declaration, ¶¶ 54-62. This June 2019 correspondence indicates nothing more than Yuanda

declining to pay for certain remedial work because the remedial work did not result from

Yuanda’s deficient performance. The only other letter referenced by the cited paragraphs of the

Grzic Declaration is a July 26, 2019 letter from Whitestone’s counsel, which again merely

demands that Yuanda pay for all remedial work. Grzic Declaration, ¶ 62.                  Furthermore,

Whitestone entirely ignores Yuanda’s August 1, 2019 response, in which Yuanda affirmed that

“Yuanda is willing to cooperate with Whitestone to complete the relevant work” and “Yuanda

3
  Whitestone asserts that Yuanda committed an unspecified anticipatory breach. Whitestone Mem., p. 27.
“An anticipatory breach of contract by a promisor is a repudiation of a contractual duty before the time
fixed in the contract for performance has arrived.” Princes Point LLC v. Muss Dev. LLC, 30 N.Y.3d 127,
133 (N.Y. 2017) (quotation and alterations omitted). “For an anticipatory repudiation to be deemed to
have occurred, the expression of intent not to perform by the repudiator must be ‘positive and
unequivocal[.]’” Id. (citations omitted). Whitestone fails to cite any “positive and unequivocal”
expression by Yuanda not to perform Yuanda’s obligations.



                                                  13
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 19 of 35




will cooperate with the implementation of [Whitestone’s] proposed solutions, that is, to

cooperate with the redesign of corresponding drawings.” Yuanda Ex. 12, p. 1 (emphasis added)

[ECF No. 121-12]. And indeed, the undisputed facts demonstrate that Yuanda proceeded with

such cooperation.

       Whitestone cannot recover under Paragraph 10 of the Purchase Order Terms and

Conditions unless it can demonstrate that Yuanda did not proceed to replace or correct its work

within a reasonable time following rejection thereof. If the “rejection” occurred in June 2019 as

Whitestone asserts, the above timeline demonstrates extensive, timely performance by Yuanda to

replace or correct its work (even though Yuanda did not believe this was required). Whitestone

was therefore not entitled to perform Yuanda’s work on its behalf and charge Yuanda for it.

III.   YUANDA’S OPPOSITION TO WHITESTONE’S MOTION FOR SUMMARY
       JUDGMENT

       Whitestone presents its prima facie case for summary judgment solely in Section A(3) of

Whitestone’s Memorandum, an argument that spans less than three (3) pages. Whitestone Mem.,

pp. 9-12. Whitestone does not submit any admissible evidence establishing the elements of its

prima facie breach of contract claim. Rather, Whitestone’s entire Motion relies on a faulty

technical argument whereby Whitestone claims Yuanda’s Answer is not effective and that

Yuanda is deemed to have admitted the allegations in Whitestone’s Complaint. That this is the

crux of Whitestone’s Motion only underscores the lack of admissible evidence establishing its

claim. Consequently, Whitestone’s Motion for Summary Judgment should be denied.

       A.     Whitestone’s Technical Argument Does Not Support Summary Judgment

       As a plaintiff seeking summary judgment, Whitestone bears the burden of citing

admissible evidence establishing each element of its breach of contract claim. Muench

Photography, Inc. v. McGraw-Hill Global Education Holdings, Inc., 367 F. Supp. 3d 82, 88



                                               14
         Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 20 of 35




(S.D.N.Y. 2019). “The moving party initially bears the burden of informing the Court of the

absence of a genuine dispute of material fact by citing particular evidence in the record.”

Herod’s Stone Design v. Mediterranean Shipping Co. S.A., 434 F. Supp. 3d 142, 156 (S.D.N.Y.

2020).

         Whitestone has failed to meet its burden because Whitestone does not cite a single

admissible document, piece of testimony, affidavit, or any evidence whatsoever in favor of its

prima facie argument for summary judgment. Whitestone Mem., pp. 9-12. Instead, Whitestone

argues that Yuanda did not deny the allegations in Whitestone’s Complaint in Yuanda’s

Amended Answer, and therefore those allegations should be deemed admitted. Id.                 This

misleading argument should be rejected by this Court.

         Yuanda filed its original Answer on June 26, 2020, in which Yuanda denied all material

allegations of Whitestone’s Complaint. (ECF No. 39). Significantly, Whitestone does not argue

that Yuanda’s original Answer was insufficient. Subsequently, this Honorable Court gave

Yuanda leave to amend its affirmative defenses solely to include a defense based on failure to

satisfy a condition precedent. (ECF No. 85). Whitestone contends that because Yuanda’s

Amended Answer did not recite Yuanda’s original Answer in full, Yuanda admitted

Whitestone’s allegations. This is Whitestone’s entire basis for summary judgment.

         Yuanda’s Amended Answer did not recite Yuanda’s original Answer because this

Honorable Court explicitly stated that the scope of the amendment to Yuanda’s Answer was

limited solely to adding Yuanda’s Affirmative Defense. This Honorable Court’s statements to

that effect during the December 12, 2020 hearing are excerpted below:

         Whitestone Counsel: I do have a question of the Court regarding the scope of the
         amendment and ask specifically if it's limited to pleading the condition precedent.

         Court: … Yes, it is limited to pleading the condition precedent. No good cause
         has been shown for an amendment for any other purpose. I determined that there


                                                 15
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 21 of 35




       is sufficient justification, particularly in light of my decision on the motion, to
       permit them [Yuanda] to add this as a defense. But the scope of the amendment is
       limited to adding that as a defense.

Whitestone Ex. C, p. 27:3-15. Yuanda adhered to this Honorable Court’s directive, made at

Whitestone’s counsel’s request, and submitted an Amended Answer limited to the Affirmative

Defense related to condition precedent.       Whitestone’s attempt to take advantage of this

Honorable Court’s limitation on the scope of Yuanda’s Amended Answer should not be

entertained.

       Even if Whitestone’s absurd technical argument had merit, Yuanda’s Affirmative

Defense actually includes allegations that deny that Yuanda breached the terms of the Purchase

Order. Whitestone argues as part of its prima facie showing that “it notified Yuanda that

Yuanda’s work was nonconforming and demanded that Yuanda remediate its work under the

Purchase Order.” Whitestone Mem. at 9. Yuanda’s Affirmative Defense directly refutes this

allegation, as Yuanda specifically alleges that “Whitestone has not informed Yuanda that

Whitstone rejects or has rejected Yuanda’s work for failing to conform to the requirements of the

Purchase Order and/or Contract Documents.” Whitestone Ex. D, ¶ 5. Similarly, Whitestone

argues as part of its prima facie case that Yuanda did not deny Whitestone’s allegation that

Yuanda breached the Purchase Order. Whitestone Mem., p 10. Again, Yuanda’s Affirmative

Defense directly refutes this allegation, as it alleges that “Yuanda’s work [ ] conforms to the

requirements of the Purchase Order and/or Contract Documents.” Whitestone Ex. D, ¶ 4.

       Finally, even if the Court deems the allegations of Whitestone’s Complaint admitted,

Whitestone still cannot prevail on its Motion for Summary Judgment because those allegations

consist of mere legal conclusions and naked averments, rather than evidentiary facts. As such,

they do not provide a sufficient basis for Whitestone to establish its prima facie claim. Snead v.

City of New York, 463 F. Supp. 3d 386, 394 (S.D.N.Y. 2020) (“at summary judgment, an


                                               16
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 22 of 35




averment is not taken as true; as the movant, [plaintiff] must support [its] claims with specific

facts in the record, not mere conclusions”) (emphasis added).4

        Simply put, Whitestone has failed to provide sufficient evidentiary support to establish its

prima facie claim, and therefore its Motion for Summary Judgment should be denied. Celotex

Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552 (1986) (Rule 56(c) “mandates the

entry of summary judgment . . . against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party's case”).

        B.      Whitestone Does Not Identify When Or How Yuanda Allegedly Breached

        Whitestone’s Motion for Summary Judgment (contained in Section A of its

Memorandum) does not identify when or how Yuanda actually breached the Purchase Order.

The nature of Yuanda’s purported breach and the facts surrounding that alleged breach are

critical to the Court’s resolution of this case, regardless of whether Yuanda is deemed to have

admitted Whitestone’s allegations. Identifying the date of Yuanda’s alleged breach is necessary

to determine whether Whitestone’s failure to perform a condition precedent excused Yuanda’s

continued performance. The date of Yuanda’s purported breach is also important because it

determines the date after which any damages incurred by Whitestone began to accrue. Any costs

Whitestone incurred prior to Yuanda’s purported breach would not be damages that Whitestone

could recover. Because Whitestone’s affirmative showing for its Motion fails to provide any

information or evidentiary support regarding the nature and date of Yuanda’s supposed breach,

the Court cannot resolve these issues and Whitestone’s Motion should be denied.


4
 Whitestone cites no authority for the proposition that a technical pleading defect provides an evidentiary
basis for summary judgment. Whitestone relies on Silk v. HCMC Legal, Inc., 20 Civ. 10389 (KPF), 2021
WL 735348 (S.D.N.Y. Feb. 24, 2021), for the proposition that an amended answer supersedes the
original. Whitestone Mem., p. 10, FN 3. However, Silk does not apply here because it considered a
motion to strike affirmative defenses that was rendered moot by an amended answer. As such, it did not
hold that a technical pleading deficiency provides a basis for summary judgment, as Whitestone asserts.


                                                    17
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 23 of 35




IV.    YUANDA IS ENTITLED TO PARTIAL SUMMARY JUDGMENT WITH
       RESPECT TO SEVERAL CATEGORIES OF WHITESTONE’S DAMAGES

       In the event the Court denies Yuanda’s Motion for Summary Judgment as to liability (or

grants Whitestone’s motion with respect to liability), Whitestone still cannot establish that it is

entitled to the full amount of damages that it seeks, and partial summary judgment as to several

of those categories of damages is appropriate. First, the most Whitestone could ever recover is

the cost of items included in “Vendor’s Work,” which is only $32,287.61, and Yuanda is entitled

to partial summary judgment on Whitestone’s other items of damages.               Second, of that

$32,287.61, $24,395.00 is for replacement brackets that were paid for by Whitestone months

before Yuanda’s alleged breach, and Yuanda is therefore not responsible for those costs. Third,

even if this Honorable Court agrees that Whitestone may recover damages beyond the costs of

items included in “Vendor’s Work,” Whitestone openly admits it has not offered any evidence to

support several categories of its damages, and as to those particular categories, summary

judgment in Yuanda’s favor is appropriate.           Finally, there is no basis for recovery of

Whitestone’s attorneys’ fees.

       A.      Whitestone’s Maximum Recovery Is Limited To The Costs Of Items Which
               Comprise “Vendor’s Work”

       The plain language of Paragraph 10 of the Purchase Order Terms and Conditions limits

Whitestone’s damages to the costs it paid for items included in “Vendor’s Work.” Whitestone

offers no convincing argument to the contrary, other than citation to dictionary definitions which

do not support its position. Whitestone proceeds to argue that Paragraph 10 can be ignored in

favor of the remedies provided in the “Vendor Default & Termination” provisions of Paragraph

6; however, Whitestone has presented no evidence that it satisfied any of the conditions

precedent to invoking the relief set forth in Paragraph 6. Whitestone then tries to argue that

Paragraph 19, which contains an indemnity clause, allows Whitestone to recover the significant


                                                18
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 24 of 35




portion of its purported damages which do not constitute items included in “Vendor’s Work.”

This argument also fails, as the indemnity provision only applies to third party claims, and

moreover, it does not apply to the extent the claim is due to the negligence of the indemnitees,

which in this case includes the Architect.

                1.     The Plain Language Of The Purchase Order Limits Whitestone’s
                       Damages To The Cost Of Items Included In “Vendor’s Work”

        Even if Yuanda is liable to Whitestone under Paragraph 10 of the Purchase Order Terms

and Conditions, Yuanda is only liable for the cost of items included in “Vendor’s Work.” The

relevant portion of Paragraph 10 states:

        Upon approval of Vendor’s plan by Subcontractor, Vendor shall promptly replace
        or correct any Vendor's Work. If Vendor does not do so within a reasonable time,
        Subcontractor shall have the right to do so and Vendor shall be liable to
        Subcontractor for the cost thereof.

Ex. 3, p. 6 at ¶ 10.

        Yuanda’s liability is limited to “the cost thereof.” “Thereof” refers to “Vendor’s Work.”

Whitestone’s damages are so limited. Yet, Whitestone seeks costs that are not included in the

definition of “Vendor’s Work,” such as installation costs, overhead, profit, and insurance costs.

        Whitestone does not even attempt to argue that these costs can be recovered as “Vendor’s

Work.” Rather, Whitestone argues that it can recover $102,825.94 in labor and installation costs

based on dictionary definitions of the word “replace.” Whitestone Mem., p. 29. There is no

doubt that the Purchase Order contains the word “replace,” but Whitestone ignores the subject

matter being replaced, which is “Vendor’s Work.” The Purchase Order provides a very clear

and explicit list of services, costs and materials which are included in the definition of Vendor’s

Work. Ex. 3, p. 1. There is no reasonable interpretation of “Vendor’s Work,” including any

additional dictionary definitions, whereby Yuanda could be responsible for Whitestone’s




                                                19
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 25 of 35




installation costs, insurance costs or overhead and profit.     Summary judgment as to these

categories of damages is appropriate. (See Section IV.A.4, infra, for a Damages Table).

               2.       Whitestone Cannot Recover Costs For Items Not Included In
                        “Vendor’s Work” Under The Purchase Order’s Default And
                        Termination Provision

       Whitestone argues that Yuanda is liable for installation costs, overhead and profit,

insurance costs, and attorneys’ fees under the default and termination provision set forth in

Paragraph 6 of the Purchase Order Terms and Conditions.            Whitestone Mem., pp. 29-30.

Paragraph 6 contains very specific terms whereby Whitestone may declare Yuanda in default and

subsequently terminate the contract. See Whitestone Ex. O, pp. 3-4 (¶ 6). Paragraph 6 provides

that Whitestone may issue a notice of default if one of seven “events of defaults” occurs.      Id.

However, the occurrence of one of these events of default does not automatically place Yuanda

in default. See id. After Whitestone identifies what it believes to be an event of default, it must

then provide Yuanda with “written notice advising Vendor of the default,” which informs

Yuanda that Yuanda has a duty to submit “a written cure plan” within seven (7) days and further

informs Yuanda of the contractual options (e.g. remedies) Whitestone intends to seek. Id.

Finally, Whitestone is only entitled to its remedies under Paragraph 6 “…to the extent that

Vendor's written cure plan fails to be approved by the Subcontractor and the Vendor is informed

of such failure…” Id.

       Accordingly, to find that Whitestone is entitled to recover for damages under the default

and termination provision set forth in Paragraph 6 of the Purchase Order Terms and Conditions,

Whitestone must prove that: (1) Yuanda failed to comply with a provision of the Purchase Order

or Contract Documents; (2) Whitestone issued a notice of default that conforms to Paragraph 6’s

requirements, which include (a) notice that Yuanda has seven days to submit a cure plan and (b)

identification of Whitestone’s selected remedies; and (3) Yuanda failed to timely submit a cure


                                                20
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 26 of 35




plan, or Whitestone rejected Yuanda’s proposed cure plan and duly advised Yuanda of such

rejection. None of this occurred.

       Whitestone makes a half-hearted attempt to claim Yuanda was constructively in default

by arguing that once Yuanda was notified of Sciame’s rejection of the WT-3 Clerestory work

and “thereafter refused to provide material without first being paid, Yuanda materially failed to

prosecute its work and failed to comply with the Purchase Order.” Whitestone Mem., p. 30

(emphasis added). This argument fails for several reasons. First, Yuanda’s refusal to provide

materials without first being paid, even if true, is insufficient to trigger Whitestone’s remedies, as

provided in Paragraph 6. Whitestone’s remedies only accrue once it has provided Yuanda with

written notice of a default and the opportunity to submit a cure plan, which Whitestone must also

reject and notify Yuanda of such rejection. Whitestone did none of these things.

       Second, notwithstanding the technical reasons why Whitestone’s argument fails, the

argument is not even premised on an accurate statement of fact. Whitestone’s argument claims

that “Yuanda materially failed to prosecute its work…” This argument disingenuously ignores

the evidence currently before the Court, both in documents and admissions of Whitestone

employees, which clearly shows that between January 2017 and April 2020, Yuanda performed

remedial design work and provided other design services, without additional compensation, and

offered to provide replacement brackets. (See Table of Evidence, § 2.C, supra).

               3.      Whitestone Cannot Recover Costs For Items Not Included In
                       “Vendor’s Work” Under The Purchase Order’s Indemnification
                       Provision

       Whitestone’s next diversion is to argue that it is entitled to recover all its costs and

expenses, including items not included in “Vendor’s Work,” plus its attorney’s fees, under the

Purchase Order’s indemnity requirements.        Whitestone Mem., p. 31.        Paragraph 19 of the

Purchase Order Terms and Conditions states in relevant part:


                                                 21
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 27 of 35




       Vendor shall indemnify, defend and hold Subcontractor, Owner, and Architect …
       (the “Indemnified Parties”), harmless from and against any and all claims,
       demands, suits, actions, expenses, judgments, losses and liabilities, including
       fines and penalties, costs and attorneys’, consultants’ and experts’ fees as a result
       of Vendor’s breach of this Purchase Order in accordance with the terms of this
       Purchase Order and the Contract Documents, but if such claims, demands, suits
       actions, expenses judgments, losses and liabilities, arise out of or are claimed to
       arise out . . . damage to tangible and intangible property including the loss of use
       resulting therefrom, Vendor shall not be obligated to indemnify to the extent of
       the Indemnified Parties’ negligence (but shall still be required to defend). . . ..”

Whitestone Ex. O, p. 9 (¶ 19) (emphasis added). Whitestone’s argument fails for two reasons:

(1) indemnity provisions in New York are limited to third party claims, and (2) the claim at issue

arises out of property damage (i.e., the WT-3 Clerestory which needed to be replaced), and as

such Yuanda is not liable because the claim arose from the negligence of the “Indemnified

Parties,” which include Architect.

       First, under New York law, an indemnified party (i.e., Whitestone) is not entitled to

recover under an indemnity clause on a first-party claim against the indemnitor (i.e., Yuanda).

Indemnity provisions do not encompass first-party claims or actions, “absent ‘unmistakably

clear’ language in an indemnification provision that demonstrates that the parties intended the

clause to cover first-party claims.” Lehman XS Trust, Series 2006-GP2 by U.S. Bank Nat’l Assoc.

v. Green Point Mortg. Funding, Inc., 916 F.3d 116, 125 (2d Cir. 2019) (citations omitted).

Indemnity provisions are a “mechanism that enables a party liable on a third-party claim, the

indemnitee, to shift that loss to another, the indemnitor.” BNP Paribas Mortg. Corp. v. Bank of

America, N.A., 778 F. Supp. 2d 375, 415 (S.D.N.Y. 2011). “Accordingly, the default

presumption in New York courts is that indemnification involves liabilities, losses, or claims

associated with third-party suits, rather than contractual damages or losses between the

contracting parties themselves.” Id. at 416 (emphasis added). The language of the Purchase




                                                22
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 28 of 35




Order does not include “unmistakably clearly language” demonstrating that Whitestone and

Yuanda intended that first-party claims would be covered by the indemnity.

       Second, even if the indemnification provision applied to first party claims, it does not

apply to claims arising out of property damage to the extent such claims are due to the

negligence of the Indemnified Parties, which include Architect. Whitestone’s claim arises out of

“damage to tangible property,” i.e., the WT-3 Clerestory, which allegedly required replacement

due to such damage. (Whitestone Compl., ¶¶ 17, 22, 34, ECF No. 4). It is undisputed that the

alleged damage, the repairs of which are the subject of this case, was caused by Architect’s

negligence in failing to provide the correct design information prior to Yuanda’s performance of

its work. (Yuanda Rule 56.1 Stmnt. ¶¶ 39, 41-45, 48-49, 51, 53). Architect is an “Indemnified

Party” and the indemnification obligation expressly does not apply “to the extent of the

Indemnified Parties’ negligence.” Whitestone Ex. O, p. 9 (¶ 19).

       For these reasons, Whitestone is not entitled to recovery against Yuanda for any category

of damages listed in Paragraph 19, and its potential recovery remains limited to items included in

“Vendor’s Work.”

               4.     The Elements Of Whitestone’s Damages That Comprise Items Of
                      “Vendor’s Work” Total $32,287.61, Which Is The Upper Limit Of
                      Whitestone’s Potential Damages

       Whitestone’s total alleged damages are as follows:

Description of Alleged Damage                                                 Alleged Damage
Whitestone Manpower                                                                $102,825.94
Whitestone Design Costs                                                             $17,600.00
Equipment / Material / Services                                                     $47,389.65
  The above Equipment / Material / Services consist of:
  1    Engineering services for work platform                    $3,060.00
  2    Rigid Insulation for work platform                        $2,182.86
  3    Wood for base of scaffold                                 $4,955.80
  4    Aluminum for interior work platform                         $342.31


                                               23
        Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 29 of 35




  5     Rental for man / material lift                          $2,551.77
  6     Wood for interior work platform                         $1,466.90
  7     Waterproofing / sealants / gaskets                        $686.48
  8     Exterior silicone sealant                                 $786.50
  9     Torque wrench                                             $542.40
  10    Replacement Clerestory brackets                        $24,395.00
  11    Invoices from Tanner (hardware / tools / safety)        $6,419.63


Sub Total                                                                        $167,815.59
Whitestone's Overhead and Profit (20% of the above)                               $33,563.12
Insurance (18% of the above, including Overhead & Profit)                         $36,248.17
Total                                                                            $237,626.88

Ex. 23, pp.1, 4. In its Motion for Summary Judgment, Yuanda offered evidence that only items

7, 8, 10 and 11 in the above table represent costs for items included in “Vendor’s Work.”

Yuanda Mem., p. 17. This statement was supported with testimony from Whitestone’s Vice

President, Mr. Grzic. Id. Whitestone does not refute this position.

        B.     Although Replacement Brackets Are An Item Of “Vendor’s Work,”
               Whitestone Is Not Entitled To This Cost, Thereby Reducing Its Potential
               Damages To $7,892.61

        Whitestone ignores completely Yuanda’s argument that the costs to fabricate and deliver

replacement brackets ($24,395.00, line item 10 in the above table) are not recoverable because

Whitestone incurred that cost months before any alleged breach on the part of Yuanda. Yuanda

Mem., pp. 21-23. Whitestone openly admits that it “purchased and paid for replacement brackets

in 2018” – well before Yuanda’s work was purportedly “rejected” and any liability for the costs

of the replacement brackets could have arisen. Whitestone’s Response to Yuanda’s Rule 56.1

Statement, p. 42 (¶ 110).

        Furthermore, Whitestone’s asserted basis for entitlement to these damages is Paragraph

10 of the Purchase Order Terms and Conditions, which requires that Yuanda be given an

opportunity to repair or correct its work before Whitestone is permitted to perform such repairs


                                               24
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 30 of 35




and charge them to Yuanda. Whitestone never gave Yuanda this opportunity with respect to the

brackets, as they were purchased before Whitestone’s purported rejection of Yuanda’s work.

Accordingly, Yuanda cannot be liable for the cost of the replacement brackets, and summary

judgment in Yuanda’s favor as to this item of damages is appropriate.

       C.      Even If This Court Finds That Whitestone May Recover Damages For Items
               Not Included In “Vendor’s Work,” Whitestone Has Not Provided Admissible
               Evidence Of Several Categories Of Its Damages, And As To Those
               Categories Of Damages, Partial Summary Judgment Is Warranted.

       Whitestone bears the burden of proving its damages and cannot meet that burden with

bare assertions or speculation. Proper v. State Farm Mut. Auto Ins. Co., 882 N.Y.S.2d 340, 341

(App. Div. 3d Dept. 2009). Summary judgment is appropriate where a plaintiff fails to support

its damages. See Kader v. Paper Software, Inc., 111 F.3d 337, 342 (2d Cir. 1997) (affirming

summary judgment dismissing breach of contract counterclaim where party “had not provided

support for any of the damages asserted in [its] claims”); see also Celotex, 477 U.S. at 322-23

(summary judgment mandated “against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which that party will

bear the burden of proof at trial”). “Where a defendant’s liability is limited to a certain amount,

courts may grant summary judgment limiting damages to that amount.” Maalouf v. Salomon

Smith Barney, Inc., No. 02 Civ. 4770(SAS), 2004 WL 2008848, at *5 (S.D.N.Y. Sept. 8, 2004).

       As discussed above, Whitestone cannot establish that it is entitled to the $102,825.94 it

seeks for manpower and installation costs. Furthermore, Whitestone has failed to submit

admissible evidence supporting entitlement or quantum for the following categories of damages:

(1) $33,563.12 in overhead and profit; (2) $36,248.17 in insurance costs; (3) $17,600.00 in

unspecified design costs; and (4) $3,060.00 for engineering services. Whitestone fully admits

that it has not provided any documentation to support its alleged damages in categories (1), (2)



                                                25
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 31 of 35




and (3); as to category (4), Whitestone admits that all documentation supporting its damages has

been produced, and there is no documentation to support this cost. (See Whitestone Resp. to

56.1 SOF, ¶¶ 99-102). For these reasons, and independent of the reasons set forth in Sections

IV.A and B, supra, partial summary judgment on these categories of damages is warranted.5

               1.      Overhead and Profit

       Whitestone seeks $33,563.12 in overhead and profit associated with the WT-3 Clerestory

remedial work. Whitestone Mem., p. 31; Whitestone Ex. JJ, p. 1. Whitestone does not identify

any provision in the Purchase Order that allows Whitestone to recover “profit.” The only

reference in the Purchase Order to “overhead” cited by Whitestone is Paragraph 9. Whitestone

Mem., p. 31. However, Paragraph 9 has no bearing on this claim.

       Paragraph 9 is titled “Time of Performance” and provides that:

       Vendor shall reimburse all damages resulting from Vendor’s failure to prosecute
       or complete Vendor’s Work in a timely manner; Subcontractor’s actual damages
       also may include, without limitation, extended overhead, acceleration and any
       damages of other trade Subcontractors or other vendors . . . .”

Whitestone Ex. O, p. 6 (¶ 9). Thus, Paragraph 9 speaks only to damages for delay. There is no

claim that Yuanda did not complete the WT-3 Clerestory work in a timely manner; Whitestone

seeks compensation for the costs of remedial work only, not Project delays. Paragraph 9

therefore does not apply.

       Implicitly acknowledging that the Purchase Order does not allow the recovery of

overhead or profit for remedial work, Whitestone falls back on asserting that “Courts routinely

award overhead and profit in construction cases.” Whitestone Mem., p. 31 FN 13. However,

5
  Whitestone cites Brown v. All Pro Contracting Co., No. 19 -CV-10267 (RA), 2020 WL 6700576
(S.D.N.Y. Nov. 13, 2020) for the proposition that an “inquest on damages” can be avoided where a party
provides evidence that allows the Court to calculate damages with reasonable certainty. Whitestone
Mem., p. 33. Whitestone’s reliance on Brown is unavailing because the Court scrutinized the
documentary evidence submitted in support of the plaintiff’s damages and disallowed damages that were
not properly supported. See Brown, 2020 WL 6700576, at *3.


                                                 26
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 32 of 35




Whitestone erroneously relies on inapplicable authority in which courts calculated damages on a

quantum meruit basis. Id. Whitestone does not assert quantum meruit as the basis for its recovery

and, therefore, Whitestone cannot recover overhead and profits under that theory.

        The only non-quantum meruit case that Whitestone cites, Columbia Asphalt Corp. v.

State, 420 N.Y.S.2d 36 (App. Div. 3d Dept. 1979), does not support Whitestone’s claim to

entitlement for overhead and profit. In that case, the court found, “The total job cost was

testified to by claimant's witness as amounting to $11,513,469 and such amount is supported by

documentary proof submitted by claimant at trial. We also find, based on our examination of the

record, that the use of 10% for overhead and an additional 10% for profit is fair and reasonable.”

Id. at 136. This passage indicates (1) that the record supported entitlement to overhead and

profit, and (2) that the record provided some basis for evaluating what that overhead and profit

should be. Whitestone has not identified anything in the record to support either its entitlement

to overhead and profit or the quantum thereof.

        Indeed, the fact that Paragraph 9 identifies overhead as a specific category of damages for

delay claims suggests that the failure of the Purchase Order to identify overhead as a specific

category of damages for remedial work under Paragraph 10 indicates that the parties intended for

Paragraph 10 to exclude overhead damages. KLS Diversified Master Fund, L.P. v. McDevitt,

507 F. Supp. 3d 508, 542 (S.D.N.Y. 2020) (“Under the doctrine of expressio unius est exclusio

alterius, when a term is expressly included in a contractual provision, its exclusion from other

provisions within the same contract reflects the parties’ intent that the omission was

intentional[.]”).




                                                 27
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 33 of 35




       At bottom, Whitestone pulled 20% for overhead and profit out of thin air and does not

advance any argument explaining how or why the Purchase Order can be read to allow for such

damages. Partial summary judgment in Yuanda’s favor on these damages is appropriate.

              2.      Insurance

       Whitestone seeks damages for “insurance” in the amount of $36,248.17. Whitestone Ex.

JJ, p. 1. Yuanda demonstrated in its Motion for Summary Judgment that: (a) Whitestone has no

entitlement to insurance costs under the Purchase Order; and (b) Whitestone has produced no

admissible evidence demonstrating its damages, such as its insurance policies or evidence of

premiums that Whitestone paid as a direct result of the remediation work. Yuanda Mem., pp. 20-

21. Whitestone does not address this issue at all. Whitestone has conceded this issue and the

Court should grant partial summary judgment in Yuanda’s favor on this element of damages.

              3.      Design Costs

       Whitestone seeks $17,600.00 in unspecified “Design” costs. Whitestone Ex. JJ, p. 1. As

Yuanda discussed in its Motion for Summary Judgment, Whitestone has: (a) provided no

explanation regarding what design services it provided; or (b) identified a basis in the Purchase

Order under which Yuanda would be responsible for the costs of the unspecified design services.

Yuanda Mem., pp. 18-20. Whitestone does not respond to the points raised by Yuanda and has

therefore conceded the argument. Accordingly, the Court should grant summary judgment in

Yuanda’s favor on this category of damages.

              4.      Engineering Services Costs

       Whitestone admits that all of the supporting documentation for its alleged damages is

reflected on documents Bates numbered WCC005617 through WCC005685. (See Whitestone

Resp. to 56.1 SOF, ¶ 99). Those documents do not contain any support for the $3,060.00 for




                                               28
       Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 34 of 35




“Engineering services for work platform,” identified in line item 1 of the Damages Table in

Section IV.A.4. Summary judgment as to these damages is appropriate.

       D.      Whitestone Is Not Entitled To Its Attorneys’ Fees

       The sole basis for Whitestone’s argument that it is entitled to attorneys’ fees is the

indemnification provision in Paragraph 19 of the Purchase Order Terms and Conditions. For the

reasons set forth in Section IV.A.3, incorporated here, the indemnity provision does not support

recovery of attorneys’ fees (or any damages for that matter). Summary judgment should be

granted in Yuanda’s favor as to Whitestone’s claim for attorneys’ fees.

V.     CONCLUSION

       Yuanda only had an obligation to replace or correct its work if all three of the following

occurred: (1) Yuanda’s work was not in conformance with the Purchase Order requirements; (2)

Whitestone rejected Yuanda’s work on that basis; and (3) following such rejection, Yuanda

failed to replace or correct its work. Whitestone cannot satisfy any of these requirements, let

alone all three. Summary judgment in Yuanda’s favor is therefore appropriate.

       As to Whitestone’s Motion for Summary Judgment, it has failed to present any evidence

to establish its prima facie case, and the Motion should be denied.

       Even if this Honorable Court denies Yuanda’s Motion for Summary Judgment as to

liability, there are ample grounds to award partial summary judgment as to several items of

Whitestone’s damages, thereby limiting the information to be presented at trial. This Court

should find that Paragraph 10 of the Purchase Order Terms and Conditions caps Whitestone’s

potential damages to the costs of items included in “Vendor’s Work,” which are $32,287.61, and

are highlighted in yellow in the table below:




                                                29
        Case 1:20-cv-01006-GHW Document 135 Filed 08/13/21 Page 35 of 35




Description of Alleged Damage                                               Alleged Damage
Whitestone Manpower                                                              $102,825.94
Whitestone Design Costs                                                           $17,600.00
Equipment / Material / Services                                                   $47,389.65
  The above Equipment / Material / Services consist of:
  1    Engineering services for work platform                  $3,060.00
  2    Rigid Insulation for work platform                      $2,182.86
  3    Wood for base of scaffold                               $4,955.80
  4    Aluminum for interior work platform                       $342.31
  5    Rental for man / material lift                          $2,551.77
  6    Wood for interior work platform                         $1,466.90
  7    Waterproofing / sealants / gaskets                        $686.48
  8    Exterior silicone sealant                                 $786.50
  9    Torque wrench                                             $542.40
  10 Replacement Clerestory brackets                          $24,395.00
  11 Invoices from Tanner (hardware / tools / safety)          $6,419.63


Sub Total                                                                        $167,815.59
Whitestone's Overhead and Profit (20% of the above)                               $33,563.12
Insurance (18% of the above, including Overhead & Profit)                         $36,248.17
Total                                                                            $237,626.88


However, this Court should also find that Whitestone cannot recover the portion of those

damages attributable to the cost to purchase replacement brackets ($24,395.00), thereby reducing

Whitestone’s potential damages at trial to $7,892.61.

        Alternatively, if this Honorable Court believes that damages attributable to items not

included in “Vendor’s Work” are available, then this Court should grant summary judgment as to

the following items of damages, highlighted in blue above, for which Whitestone has not

provided sufficient evidence to substantiate its damages: Whitestone design costs ($17,600),

Engineering services for work platform ($3,060.00), Whitestone’s overhead and profit

($33,563.12), and Whitestone’s insurance ($36,248.17). Finally, this Honorable Court should

grant summary judgment in Yuanda’s favor on Whitestone’s request for attorneys’ fees.


                                               30
